PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks an award of $22.26 for shipping charges not included on an invoice for fire extinguishers shipped to the respondent, which were not paid before the end of the 1984 fiscal year. In its Answer, respondent admits the validity of the claim and states that the shipping charges could not be paid because the fiscal year in which the obligation was incurred had ended. Respondent further states that sufficient funds were on hand at the close of the fiscal year in question.
In view of the foregoing, the Court grants an award to the claimant in the amount of $22.26.
Award of $22.26.